DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statements (IDS) sheets have been submitted since 28 August 2021, the date of the Applicant’s most recent response. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 August 2021 with Claims filed on 28 July 2021 have been entered.

Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 7 and 15 have been amended.  Claims 1-20 are presented for examination, of which Claims 1, 7 and 15 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per Claims 1 and 15, the amended claim language contains the phrase “payment transactions which were completed or declined” and “an indication whether each of the stored transaction records was completed or declined”.  In review of the Applicant’s Specification and drawings, the term “complete” and any variations is recited a total of six times, only one time of which is this in reference to a “transaction is completed”, (see SPEC, Page 33, Line 1).  Further, the term “decline” and any variations is recited a total of two times, both of which are in reference to a declined transaction, but these are in the same paragraph, (see SPEC, Page 33, Lines 14-18).
Neither of these recitations in the Applicant’s disclosure relate to the newly claimed concept of “a plurality of payment transactions which were completed or declined” and as such, the Applicant’s disclosure lacks sufficient written description to claim these details.
Similarly, neither of these recitations in the Applicant’s disclosure relate to the newly claimed concept of “an indication whether each of the stored transaction records was completed or declined” and as such, the Applicant’s disclosure lacks sufficient written description to claim these details.
The Applicant’s disclosure refers only twice to the claimed “transaction history” once as a report in the Specification, Page 34, Line 1 and the other in Figure 22, at the top of the figure as “transaction history for a token” and as such, the Applicant’s disclosure lacks sufficient written description to claim these details.
Dependent Claims 2-6 and 16-20 are similarly rejected as these are dependent on Claims 1 and 15 respectfully.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-20 are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-6 are directed to a process, Claims 7-14 are directed to a second process and Claims 15-20 are directed to a machine.  The answer is YES.

Step 2A:  Claims 1-20 recite a method and machine directed to the abstract idea of “transaction records management and storage”, (Spec, page 4, 
 
Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “storing transaction records relating to a plurality of payment transactions which were completed or declined” and “downloading the stored transaction records for display as a transaction history report”.  Claim 7, as representative, recites, “receiving a request for a payment transaction” “access a set of usage rules” and “transmitting an alert, in response to accessing the usage rules, concerning the payment transaction”.  These claims represent a series of steps that contribute to “storing and recording payment transactions” for use by an account holder which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The only additional elements recited are a “first mobile device”, “second mobile device” and a “display” to view transaction history.  The additional elements, which are not recited except by function include a “memory element” for storing and downloading transaction records and a “processor” for executing instructions.

None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. receiving, storing and downloading transaction records) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the 
The generic computer based limitations of storing records in memory, receiving transaction requests, and transmitting alerts concerning payment transactions are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 7 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-6, 8-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-6, 8-14 and 16-20 are directed toward additional transaction details of the independent claim steps.  Accordingly, claims 2-6, 8-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 7 and 15.            

Response to Arguments

14.	Rejections under 35 U.S.C. 112:
	Applicant's arguments filed 28 July 2021, with respect to 35 U.S.C. 112 have been fully considered, are persuasive and were withdrawn in the Examiner’s After Final response dated 16 August 2021.     

15.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 28 July 2021, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

With respect to the rejections at issue, the Applicant asserts that “it is highly pertinent, and indeed determinative, that claims 1-20 are drafted so as not to monopolize any alleged "abstract idea". The absence of "monopolization" implies that claims 1-20 contain meaningful limits on the alleged "abstract idea" and hence integrate the alleged "abstract idea" into a practical application”, (Remarks, page 8, ¶ 4).
The Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for clarification.  The Applicant’s assertion that “The absence of "monopolization" implies that claims 1-20 contain meaningful limits on the alleged "abstract idea" and hence integrate the alleged "abstract idea" into a practical application”, does not follow to the idea that the claims integrate into a practical application, simply by stating it so.  

the present claims are clearly directed to a practical application under Prong Two, at least because the claims are directed to a technical improvement” and then quotes the 2019 Guidance and the MPEP § 2106.04(a) regarding improvements in computer functionality.  The Applicant then asserts that “Such improvements include downloading a transaction report which indicates whether the transactions were completed or declined - such a process may show a more complete picture of both completed and attempted use of a payment token by a secondary user”, (Remarks, page 10, ¶ 1).
The Examiner respectfully disagrees and points to the same MPEP § 2106.04(a) regarding improvements in computer functionality.  There is no such indication that “downloading transaction reports” in and of themselves will meet the standard to suggest an improvement in computer functionality or other technology that is not abstract.  Indeed, reports of stored information in a computer processor are a regular operation of a general purpose computer and as such, this argument is not persuasive. 

The Applicant makes no other arguments regarding the eligibility of the instant claims.  Accordingly, the Applicant’s arguments in this respect are not persuasive and the subject rejections are maintained.
 
Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claims 1-20 have been considered and are persuasive.  Accordingly, the rejection under 35 U.S.C. 103 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammad. (US 9280765 B2) discloses systems, methods, and apparatuses for authenticating a cardholder using multiple tokenization authentication. Embodiments of the invention are directed at a method. The method includes receiving at a first entity a first token from a consumer and determining a second token associated with the first token. Once the second token is determined, the second token is sent to a server computer at a second entity. The server computer then determines an account identifier associated with the second token and processes a transaction using the account identifier. 
Lyman et al. (US 20130110658 A1) discloses processing payment transactions are provided. In some embodiments, payment account information is stored in a mobile wallet by a configuration portal server, and payment tokens are transmitted to a mobile device. A payment token may be submitted by the mobile device to a merchant point-of-sale device as part of a transaction. The payment token may be transmitted to a mobile wallet registry system, which may use the payment token to obtain the payment account information or otherwise complete the transaction. In some embodiments, more than one payment account may be stored in a mobile wallet, and more than one payment account may be associated with a given payment token.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691